USCA4 Appeal: 22-6449      Doc: 9        Filed: 09/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6449


        MARCUS LE’SHAWN DIXON,

                            Petitioner - Appellant,

                     v.

        DIRECTOR OF DEPARTMENT OF CORRECTIONS,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:21-cv-00114-HEH-EWH)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Marcus Le’Shawn Dixon, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6449         Doc: 9       Filed: 09/27/2022      Pg: 2 of 2




        PER CURIAM:

               Marcus Le’Shawn Dixon appeals the district court’s order denying his Fed. R. Civ.

        P. 60(b) motion for relief from the court’s prior judgment dismissing his 28 U.S.C. § 2254

        petition as successive and unauthorized. As Dixon’s Rule 60(b) motion sought to challenge

        the court’s order on the merits, it was an unauthorized successive § 2254 petition ∗ and the

        district court thus correctly denied it as the court lacked jurisdiction because Dixon failed

        to obtain prefiling authorization from this court. See 28 U.S.C. § 2244(b)(3)(A); McRae,

        793 F.3d at 397-400. Accordingly, we affirm the district court’s order.

               Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

        Cir. 2003), we construe Dixon’s notice of appeal and informal brief as an application to

        file a second or successive § 2254 petition. Upon review, we conclude that Dixon’s claims

        do not meet the relevant standard. See 28 U.S.C § 2244(b)(2). We therefore deny

        authorization to file a successive § 2254 petition.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




               ∗
                A certificate of appealability is not required to appeal a district court’s denial of a
        Rule 60(b) motion which is in substance an unauthorized, successive habeas petition.
        United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                                      2